Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1997. He maintains an office for the practice of law in the Town of Bainbridge, Chenango County.
By confidential decision entered December 5, 2007, this Court directed respondent’s examination for the purpose of determining whether he is incapacitated from continuing to practice law by reason of mental or physical illness or other mental irresponsibility (see 22 NYCRR 806.10 [a]). Petitioner now moves for an order suspending respondent from practice by reason of mental incapacity (see 22 NYCRR 806.10 [a]). Based upon our review of the papers submitted by petitioner in support of the motion and those submitted by respondent in opposition thereto, we conclude that petitioner’s motion should be granted.
We therefore suspend respondent from the practice of law indefinitely, effective 10 days from the date of this decision, and until further order of this Court (see 22 NYCRR 806.10 [a]). Respondent may apply for reinstatement no sooner than six months from the date of this decision. Any application for reinstatement shall include the submissions and make the showing required by this Court’s rules (see 22 NYCRR 806.12 [a], [b]), including medical opinion that he possesses the capacity to practice law. The Multistate Professional Responsibility Examination requirement (see 22 NYCRR 806.12 [b]) is waived. Any pending disciplinary proceedings against respondent shall be held in abeyance (see 22 NYCRR 806.10 [a]).
Mercure, J.P., Peters, Rose, Lahtinen and Stein, JJ., concur. Ordered that respondent is suspended from the practice of law indefinitely, effective 10 days from the date of this decision, and until further order of this Court; and it is further ordered that respondent may apply for reinstatement no sooner than six months from the date of this decision; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commis*1334sion or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).